Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to filing of application on 10/27/2021.
Claims 1-4 and 9-12 are pending. Claims 5-8 and 13-16 have been canceled. Claim 1 has been amended.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Irsigler et al. US 9,761,548 B2 (Irsigler).

    PNG
    media_image1.png
    543
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    559
    860
    media_image2.png
    Greyscale

In re claim 1, Irsigler discloses (FIGs. 1-4) a semiconductor apparatus including a bonding region 136,202 in which a wire is bonded (wire not shown; Column 4, lines 12-16), comprising; 
a semiconductor substrate 102 (Column 3, lines 9-15); 
an oxide film (103 in FIG. 1 or lower portion of 304 below 316 in FIG. 3 as annotated above; Column 3, lines 15-24; Column 6, lines 6-13) provided on a principal surface of the semiconductor substrate 102 in the bonding region 136,202; 
a polysilicon layer 116,316 (Column 3, lines 25-28; Column 6, lines 19-24) provided on the oxide film 103 (or lower portion of 304); 
an interlayer film (104 in FIG. 1 or upper portion of 304 in FIG. 3 as annotated above; Column 3, lines 41-48) partially provided on the polysilicon layer 116 (104 partially on 116 along the sides and around edge in FIG. 1, upper portion of 304 partially on 316 along the sides in FIG. 3); 
a barrier metal 120 directly provided on the polysilicon layer 116,316 and the interlayer film (104 or upper portion of 304; Column 3, lines 58-65; Column 6, lines 29-46); and 

the interlayer film (104 or upper portion of 304) is a mesh pattern in planar view perpendicular to the principal surface (oxide layer 104 or upper portion of oxide 304 has a mesh pattern formed by the openings 106,306,406; Column 3, lines 48-57),
horizontal and vertical sizes of an opening 106,306,406 of the mesh pattern are donated by X (124,438a,438b),
an interval size between openings 106,306,406 of the mesh pattern are denoted by Y (126), and
X (124,438a,438b) is from 2 µm to 5 µm (e.g. 2 µm; Column 8, lines 16-20 and 49-54).

In an exemplary disclosure, Irsigler teaches when X (124) is 2 µm and X+Y (124+126) is 50 µm, the ratio of the surface area 124+126 of the bond pad to the bottom contact surface area is equal to 625 which is within the optimal range of about 3 to 1000 (Column 8, lines 52-64). 
However, Irsigler more generally discloses the ratio (X+Y)2/X2 is desirably about 3 to 1000, or more optimally 4 to 625 for excellent adhesion and minimal defects (Column 7, line 58 to Column 8, line 15). To achieve the optimal ratio of 4, when X (124) is 2 µm as disclosed, Y (126) must be 2 µm, since (2+2)2/22=4. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Irsigler’s bond pad structure such that the ratio of (X+Y)2/X2 is 4 to provide a reliable bond pad structure. As such, given X (124) is 2 µm, Y (126) is thus 2 µm, teaching the claimed range of 2 µm to 5 µm. 
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP 2144.05.


In re claim 2, Irsigler discloses (e.g. FIG. 2) further comprising a transistor 208 formed on the semiconductor substrate and including a gate electrode 216, wherein the polysilicon layer 116 and the gate electrode 216 are made of same material (Column 5, lines 16-42).

In re claim 3 and 4, Irsigler discloses (e.g. FIGs. 1-3) wherein a surface 128 of the electrode 122 has a shape having recesses 134 and protrusions 132 to conform to a pattern of the interlayer film 104,304 (Column 4, lines 23-40; Column 6, lines 54-64).

In re claims 9-12, Irsigler discloses (e.g. FIGs. 1-4) wherein the semiconductor substrate 102 (Column 3, lines 9-15) is formed of a wide-bandgap semiconductor (e.g. SiC, GaAs; Column 3, lines 11-15).
	


Claims 1, 3, 9, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lin et al. US 2003/0166334 A1 (Lin) in view of JP 3719994 B2

    PNG
    media_image3.png
    526
    582
    media_image3.png
    Greyscale

In re claim 1, Lin discloses (e.g. FIGs. 1-6) a semiconductor apparatus including a bonding region in which a wire 26 is bonded (FIG. 6), comprising; 
a semiconductor substrate (not shown, ¶ 30); 
an oxide film 8 (¶ 29) provided on a principal surface of the semiconductor substrate in the bonding region; 
a polysilicon layer 10 (¶ 30) provided on the oxide film 8; 
an interlayer film 12 (¶ 30) partially provided on the polysilicon layer 10; 
a barrier metal 17 (¶ 35) directly provided on the polysilicon layer 10 and the interlayer film 12; and 
an electrode 19+ 21 provided on the barrier metal 17, wherein 
the interlayer film is a dot pattern (disconnected dielectric blocks, ¶ 32) in planar view perpendicular to the principal surface.
Lin does not explicitly disclose the horizontal and vertical sizes of a dot of the dot pattern and the interval size between dots of the dot pattern are both from 2 µm to 5 µm. 
However, Toyoda teaches (FIGs. 15-17) a wiring bond pad comprises metal deposited into a patterned dielectric layer 21, wherein the dielectric layer is formed into a dot pattern 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to form Lin’s bond pads by forming blocks having a diameter of 2 µm and arranging the blocks at a pitch of 4 µm to optimize the reliability of the wiring pad as taught by Toyoda. As such, the horizontal and vertical sizes of the dot pattern is 2 µm and the interval between the dots is 2 µm, teaching the claimed range of 2 µm to 5 µm.
 “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05 II. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382; In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874); In re Williams, 36 F.2d 436, 438 (CCPA 1929). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
 
In re claim 3, Lin discloses (e.g. FIGs. 5 & 6) wherein a surface of the electrode 21 has a shape having recesses 24 and protrusions 22 to conform to a pattern of the interlayer film 12 (¶ 41).

In re claims 9 and 11, Lin discloses the semiconductor substrate (not shown, ¶ 30) is formed of a wide-bandgap semiconductor (e.g. GaN, GaAs, ¶ 30).

Response to Arguments
Applicant's arguments filed 10/27/2021 have been fully considered but they are not persuasive. 
Regarding claims rejected of Irsigler, Applicant argues Irsigler does not teach the size between adjacent portions of the second oxide layer 104 (Remark, pages 4-5). 
This is not persuasive. Irsigler teaches the size 124 (X) of the openings is 2 µm. While Irsigler does not explicitly describe an example where the interval size 126 (Y) between the openings is 2 µm to 5 µm, Irsigler does teach the ratio of the (124+126)2 and 1242 is optimally 4 to 625. As analyzed in detailed in the rejection above, when the ratio is 4, 124 (X) is 2 µm, then 126 (Y) must also be 2 µm. Therefore, the claimed range is render obvious when consideration the range of optimal ratio disclosed by Irsigler. 

Applicant’s arguments with respect to the § 102 claim rejections over Lin have been fully considered.  The rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the combination of Lin and Toyoda, wherein Toyoda render obvious the elements missing in Lin.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881.  The examiner can normally be reached on Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YU CHEN/Primary Examiner, Art Unit 2815